Citation Nr: 0709017	
Decision Date: 03/28/07    Archive Date: 04/09/07

DOCKET NO.  04-30 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for a dental disability 
(bruxism) to include as secondary to service-connected 
anxiety disorder.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
September 1976 to June 1989, with additional prior active 
service of 7 years, 2 months, and 28 days.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in May 2003 of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Togus, 
Maine.


FINDING OF FACT

There is competent medical evidence showing that the veteran 
currently has the dental disorder of bruxism that has been 
medically related to his service-connected anxiety disorder.  


CONCLUSION OF LAW

Bruxism is proximately due to the service-connected anxiety 
disorder.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 
C.F.R. § 3.310 (2006).


The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002) 
redefined VA's duty to assist a claimant in the development 
of a claim.  VA regulations that implement the VCAA are 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2006).  

The United States Court of Appeals for Veterans Claims 
(Court) has concluded that the VCAA was not applicable where 
further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet. App. 
362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision in this 
appeal, further assistance is unnecessary to aid the veteran 
in substantiating his claim.  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Notwithstanding the above, service connection may be 
granted for disability shown after service, when all of the 
evidence, including that pertinent to service, shows that it 
was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Also, a disability which is proximately due to or the result 
of a service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310; see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
In order to establish secondary service connection, there 
must be (1) evidence of a current disability; (2) evidence of 
a service-connected disability; and (3) medical nexus 
evidence establishing a connection between the service-
connected disability and the current disability.  See Wallin 
v. West, 11 Vet. App. 509, 512 (1998).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990); see also 38 C.F.R. § 
3.102.

In this case, the veteran maintains that his dental condition 
of teeth grinding, or bruxism, was secondary to his service-
connected anxiety disorder.  

Service medical and dental records show that the veteran had 
numerous teeth (it appears to be numbers 2, 3, 4, 14, 16, 17, 
18, 20, 29, 30, 31, and 32) extracted during service.  He was 
also noted to have bruxism, for which he was treated with a 
mouth guard, as noted in an April 1986 entry.  A September 
1986 entry indicates extreme attrition from nocturnal 
grinding and sensitive dentition.  Records in March 1988 and 
April 1988 indicate that the veteran had been under treatment 
for bruxism and had had problems with occlusal night guards.  
An entry dated in January 1989 references bruxism.  He was 
discharged from service in August 1989.  

Post-service, records from P. L., DMD, of Brunswick Dental 
Health Associates, indicate that the veteran had been a 
patient in his office since February 1990.  In statements 
dated in March 2002 and July 2004, the dentist indicated that 
at the time of his initial oral examination, the veteran had 
loss of the posterior teeth, that is, all molars, which were 
replaced with removable partial dentures to both maxillary 
and mandibular arches.  Further, the teeth displayed 
excessive occlusal wear.  At present, the dentist noted that 
the veteran displayed continuing wear of his remaining teeth 
as well as the replacement teeth of the partial dentures, and 
that the veteran had been wearing a night guard for many 
years to prevent the continuation of the problem, with 
limited success.  He concluded that while he was not able to 
assess if the veteran's reported stress continued to 
contribute to his dental situation, the veteran's advancing 
deterioration of his teeth needed to be addressed.  

In a May 2003 rating decision, the RO granted service 
connection for anxiety disorder, and assigned a 30 percent 
rating effective from January 2002; in a May 2004 rating 
decision, the RO assigned a 50 percent rating from June 2003.

At the time of a May 2003 VA psychiatric examination, the 
veteran reported that he had grinding problems with his 
teeth, which he claimed began during service and were related 
to his service-connected anxiety condition.  The examiner 
noted from a review of the service dental records that the 
veteran received treatment for teeth grinding and a breakdown 
of his dentition due to the grinding.  The examiner also 
noted the statement in the record (dated in March 2002) from 
the veteran's private dentist.  The examiner opined that it 
was "highly likely that this veteran's bruxism or teeth 
grinding is connected to his anxiety," which the examiner 
found to be related to service.  He reasoned that excessive 
muscle tension temporomandibular joint dysfunction syndrome 
and teeth grinding were well known symptoms of anxiety 
disorder and that the veteran certainly had highly documented 
evidence that this had been a significant problem for him for 
decades.  The examiner concluded that the veteran's teeth 
grinding and subsequent dental problems were a service-
connected condition.  

In view of the foregoing, there is satisfactory proof that 
the veteran's dental condition of bruxism is related to 
service-connected disability.  As noted, service medical and 
dental records reflect clinical findings of anxiety and 
bruxism, which have continued to be problematic ever since 
service.  A VA medical opinion of record has related the 
bruxism to the anxiety disorder, and there is no medical 
opinion to the contrary.  

Accordingly, as there is a basis of entitlement to secondary 
service connection under 38 C.F.R. § 3.310, the veteran's 
claim is granted.  

                                                                          
(The Order follows on the next page.)





ORDER

Service connection for a dental disability (bruxism) to 
include as secondary to service-connected anxiety disorder is 
granted.  



____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


